DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species of: pressure, single core, rotary sidewall coring, field saturation and porosity in the reply filed on 14 July 2022 is acknowledged.  Applicant has withdrawn claims 3, 8-10, 19, 21 and 24 which are directed to non-elected species.
Claims 22 and 23 are further withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of chemical agent (i.e. related to fluid saturation) and temperature aspects, there being no allowable generic or linking claim. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of vessels,” recited in instant dependent claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instant dependent claim 16 recites in part: “creating a model of hydrocarbon production as a function of pressure for the subterranean reservoir from which the core sample was retrieved.”  The instant disclosure fails to disclose any “model” (i.e. equations or functions) wherein “hydrocarbon production” is based on a function of the variable “pressure,” or potentially also including other variables, such as temperature, nor does it disclose any details or aspects for the creation of such a “model,” thus failing to enable one having ordinary skill in the art as of the effective filing date to make and/or use the claimed invention.  In regards to instant dependent claim 17, the claim recites in part: “determining the optimum depletion rate for the subterranean reservoir.”  The instant disclosure fails to provide any directions or aspects in regards to determining the “optimum depletion rate” of a subterranean reservoir based on any pressurizations, tests or combinations thereof, thus failing to enable one of ordinary skill in the art to make and/or use the instant invention. In specific regards to instant dependent claim 20, the instant disclosure fails to disclose required steps and/or details regarding using the test performed to determine a fluid saturation of the core sample, which is subsequently used to calibrate test measurements on at one other core sample performed at ambient pressure.  The disclosure contains no calibration/calibrating steps, employing a determined fluid saturation data acquired from the test, and then associated with a test performed by core sample at ambient pressure.  In general, calibrations (i.e. forming functional qualitative/quantitative relationships between measured parameters/values and other parameters, thus require many measured values, and instant dependent claim 20 only requires a single test to determine a fluid saturation of the core sample, and at least one (thus encompassing only one) other core sample performed at ambient pressure.  Clearly a single test on the core sample at a pressure above ambient pressure is not sufficient to generate any usable calibration information related to a single test of a single other core sample at ambient pressure.  Thus, overall, the instant disclosure, fails to enable one of ordinary skill in the art to make and/or use the instant invention.  As to claim 18, the instant disclosure fails to disclose any specific method steps and/or associate structure to perform “transferring at least a portion of a core sample to a plurality of vessels,” that is, how only a portion of a core sample, and not the entire core sample, is separated from the core sample and subsequently transferred to the plurality of containers, thus failing to enable one of ordinary skill in the art to make and/or use the instant invention.
Claims 16-18, 20 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 recites the limitation "the subterranean reservoir" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 recites “a core sample” spanning lines 1 and 2.  It is unclear if a different core sample, or portion of core sample is being recited, or the same core sample or portion of cores sample recited in instant independent claim 1.  Furthermore, is the “second vessel” recited in instant independent claim 1 part of the “plurality” of vessels, or are the “plurality of vessels” different than the “second vessel.”  Instant dependent claim 17 recites “optimum depletion rate” is determined for the subterranean reservoir, however, the “optimum depletion rate” is not defined, or any information/disclosure in regards to determining any ‘optimum’ or “depletion rate” determinations based on tests or pressurizations, rendering the claim indefinite.
Claim 20 recites the limitation “field saturation.”  It appears this should state “fluid saturation,” since the instant specification is devoid of the phrase “field saturation.”  This renders the claim indefinite, for it is unclear what constitutes “field saturation” of the core sample.
The term “low” in claim 25 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of the undefined term “low” in regards to “noise,” which appears to be related to NMR measurements, however, “noise” is also not defined by the instant disclosure.  The instant specification mentions “low/no noise” components/materials, however, any “noise” is typically applied to measurement data, and not attributable to the material itself, further rendering the claim indefinite.  In addition, the limitation of “no noise” is technically impossible to achieve in measurements, in regards to measurements made via/through a material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,216,804 to Aumann et al., U.S. 9,874,063 to Arian et al. and Applicant’s Admitted Prior Art (hereinafter “AAPA”).   Aumann et al. disclose a system and method of performing a test on a core sample (see entire reference) including transferring at least a portion of a core sample from a first vessel (360) to a second vessel (transfer, storage or other laboratory container (see col. 4, lines 1-3 and col. 6, lines 24-65)), wherein the core sample is maintained at a substantially equivalent pressure or placed under higher pressure during the transfer of the core sample from the first vessel to the second vessel (note: it would have been obvious to one having ordinary skill in the art to employ an even higher pressure on the core sample to completely ensure no phase changes of gasses trapped in liquids within the core sample, but equivalent pressure is required for this as well); and wherein a test is inherently and/or obviously performed in the laboratory on the second/laboratory container/vessel (see col. 1, lines 23-26 which states in part: “In order to accurately analyze the composition of certain volatile core samples, the core sample must maintain its chemical, mechanical and/or physical integrity during the retrieval process”)(as recited in instant independent claim 1);  wherein the first vessel encloses the core sample in a sealed chamber (col. 6,  lines 3-5) at pressure above ambient pressure (i.e. in situ pressure which is associated with the subterranean formation at the location the core sample was obtained, see col. 3, lines 54-58) and the sealed chamber encloses the core sample within the first vessel, and the core sample is maintained at the pressure from which the core sample was retrieved from the subterranean formation (i.e. at the in situ pressure) (as recited in instant dependent claims 4 and 5).  Aumann et al. do not explicitly disclose that test on the core sample is unable to be performed using the first vessel due to interference between the first vessel and equipment used for the test (as recited in instant dependent claim 2); wherein the first vessel includes a magnetic material, a metallic material, or both, and wherein a measurement zone of the second vessel includes a non-metallic material, non-magnetic material, or both (as recited in instant dependent claim 6); or wherein the non-magnetic material includes one of the materials recited in instant dependent claim 7); wherein transferring at least a portion of a core sample from the first vessel to a plurality of vessels, employing the same pressure maintaining as was performed for the transfer to the second vessel (as recited in instant dependent claim 18); or wherein the core sample retrieved from a wellbore of a subterranean reservoir using a rotary sidewall coring process (note: the core sample obtained by Aumann et al. inherently includes rock (i.e. solids) and fluids (i.e. liquids and dissolved gasses), as recited in instant dependent claim 26.  Addressing claim 18, Aumann et al. disclose the transferring of at least a portion of a core sample from a first vessel to a second vessel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional vessels for transferring at least a portion of the core sample thereto, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
AAPA discloses that it is known to those of ordinary skill in the art to perform magnetic resonance testing (e.g. MRI and NMR) on core samples (see all of the prior art reference cited by the Applicant within the instant specification and statements associated therewith) and that magnetic resonance testing employ different frequencies directly corresponding to different/associated magnetic field strengths.  Aumann et al. further discloses that the core sample is obtained by drilling, by using a “rotating outer barrel assembly, drilling into the subterranean formation” (see entire Background which discloses numerous prior art references incorporated by reference, as well col. 6, lines 9-14); the cutting performed by rotating a bit (102) having cutting elements (104) and the core sample is retrieved from a borehole/wellbore, from where the core sample was drilled and obtained, all of which one of ordinary skill in the art as of the effective filing date clearly disclose it is obvious equivalent to employing a rotary sidewall coring process in the wellbore/borehole, as recited in instant dependent claim 26.  As to material forming the first and second vessels/chambers which hold the core sample, Aumann et al. disclose that metals, such as steel, aluminum or metal alloys are employed to form many portions of the system elements, and that strengthening of the system elements, steel and/or a layer of glass or carbon fiber and epoxy are employed so that system elements are less susceptible to downhole hydrostatic pressures  (see Background and Summary).  As such, one of ordinary skill in the art as of the effective filing date would choose a metal material, such as steel, to form the first vessel/chamber to hold the core sample disclosed by Aumann et al., which would prevent magnetic resonance testing and associated equipment thereof on the core sample within the steel first vessel, since metals (i.e. ferromagnetic materials, such as steel) interfere with the magnetic field created by magnetic resonance testing and can potentially cause a safety hazard, since the magnetic field cause forces on the testing equipment.  Conversely, any testing employing magnetic resonance that is to be performed on the core sample (as disclosed by AAPA), after it has been transferred from the first vessel/chamber to the second vessel chamber, which Aumann et al. clearly discloses for laboratory testing, must require that the second vessel/chamber is to be formed of a non-metallic (i.e. not ferromagnetic) material.  Thus it would have been obvious to one having ordinary skill in the as of the effective filing date to form the first and/or second vessel/chamber of any desired material based on design choice/reasons, in regards to capturing and transferring the core sample at the desired pressures and maintaining those pressures (i.e. a metal such as steel), as well as any subsequent testing of the core sample, by equipment (i.e. magnetic resonance) that would require a different material, that is not ferromagnetic, so the testing can be performed without interference and/or error in the magnetic fields created by the testing equipment, thus rendering obvious the limitations recited in instant dependent claims 2 and 6.
Furthermore, Arian et al. discloses a system and method obtaining core samples and sealing the core samples in vessels/chamber (see entire reference) and the core sample is maintained at the pressure it was retrieved from as it brought to the surface for testing in a laboratory, such as magnetic resonance testing, as taught by AAPA, wherein the core samples are obtained via a sidewall coring tool (205) which may be a Hostile Rotary Sidewall Coring (HRSCT) tool, which captures core samples which include both rock and fluid elements retrieved from a wellbore/borehole (also meeting limitations of instant dependent claim 26); wherein the core samples are stored in a vessel/chamber inherently including a measurement zone (415), the vessel/chamber material being a thermoplastic such as polyether ether ketone (PEEK) or Teflon (both non-ferromagnetic materials) (as recited in instant dependent claim 7).  Thus, in conclusion, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the system and method disclosed by Aumann et al., employing the knowledge of AAPA and the teachings of Arian et al., to employ magnetic resonance testing on the second vessel/chamber, being formed of a material that would not interfere with such testing, such as PEEK, as taught by Arian et al., as well as the material choice of metal/steel for the first vessel chamber, based on design choice, thus meeting all the limitations recited in instant dependent claims 2, 6 and 7, as well as the limitations recited regarding obtaining the core sample recited in instant dependent claim 26.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,216,804 to Aumann et al., U.S. 9,874,063 to Arian et al. and Applicant’s Admitted Prior Art (hereinafter “AAPA”) as applied to claim 1 above, and further in view of U.S. 2019/0026405 to Ramsay et al.   Aumann et al., Arian et al. and AAPA disclose a method of performing a test on a core sample having all of the elements and method steps recited previously, including magnetic resonance testing.  Aumann et al., Arian et al. and AAPA do not explicitly disclose determining a porosity of the core sample via the magnetic resonance test(ing) at a plurality of measurement frequencies and wherein the magnetic resonance test includes magnetic resonance imaging test (MRI). As a preliminary matter, MRI testing inherently requires a plurality of frequencies (i.e. a range of frequencies) applied to any object under test.  Ramsay et al. disclose MRI tests performed on an area of interest in a subterranean formation/reservoir which has been selected based on mineralogical and petrophysical properties, which would include taking core samples or employing MRI testing underground, in situ.  One or more porous media properties may include, but are not limited to, the distribution of multiple porosity types, as well as measured values of absolute permeability, relative permeability, capillary pressure and porosity of the multiple porosity types, and regional subsurface rock data, including porosity, may be acquired using computed tomography (CT), magnetic resonance imaging (MRI), or similar analyses (see para 0039).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the specific MRI test, as taught by Ramsay et al., modifying the method and system disclosed by Aumann et al., Arian et al. and AAPA, to further determine the porosity and permeability petrophysical properties the core sample from the subterranean (roregion of interest.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,216,804 to Aumann et al., U.S. 9,874,063 to Arian et al. and Applicant’s Admitted Prior Art (hereinafter “AAPA”) as applied to claim 1 above, and further in view of U.S. 2018/0045008 to Gupta et al.   Aumann et al., Arian et al. and AAPA disclose a method of performing a test on a core sample having all of the elements and method steps recited previously.  Aumann et al., Arian et al. and AAPA do not explicitly disclose reducing the pressure on the core sample in the second vessel and repeating the test on the core sample in the second vessel and determining a change in phase of a fluid contained in the core sample due to the reduction in pressure (as recited in instant dependent claims 14 and 15).  Gupta et al. disclose testing of a core sample maintained at a in situ pressure from where the core sample was obtained (see entire reference) wherein the test can include neutron and computed tomography (CT), NMR, X-ray imaging; and wherein the pressure is reduced in the vessel containing the core sample and thus inducing separation of gases from liquid phases (i.e. phase changes) and further imaging of the core sample during the depressurization if desired (see paras 0024, 0027, 0028, 0037 and 0039).  It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the method and system disclosed by Aumann et al., Arian et al. and AAPA, to employ pressure reduction(s) in the second vessel containing the core sample, as taught by Gupta et al., so that the total volume of gas and fluids released during the depressurization may provide an estimate of the hydrocarbons-in-place of the subterranean reservoir (see para 0027), thus meeting all the limitations recited in instant dependent claims 14 and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/944,542 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is simply a broader recitations that the method claim 14 of application ‘542, having all the basic method step limitations of core transferring and associated pressure conditions and subsequent testing inherently to be performed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Some claims have been only rejected under 35 U.S.C. 112, and not under the prior art.  This is not an indication of allowable subject matter, since, due to the presence of the rejections under 35 U.S.C. 112, the Examiner could not thoroughly search and consider the claimed invention, as a whole.  Once the rejections under 35 U.S.C. 112 have been overcome, the claimed invention will again be searched and considered by the Examiner, potentially resulting in a final rejection under the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861